Citation Nr: 1647783	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  03-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for otitis externa (also claimed as fungus), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability. 

3. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a gastrointestinal disability, to include as due to ionizing radiation exposure.

4. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as due to ionizing radiation exposure. 

5. Entitlement to service connection for a bladder neck obstruction, status post transurethral resection of the prostrate, to include as due to ionizing radiation exposure.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from July 1955 to July 1959.  Because the Veteran received a dishonorable discharge for a period of active service between July 1959 and November 1960, he is not entitled to service connection for any disabilities incurred or aggravated during this period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in which the RO determined that, as new and material evidence had not been received, the Veteran's previously denied claims of service connection for an acquired psychiatric disability, bilateral hearing loss, to include as due to ionizing radiation exposure, otitis externa (also claimed as fungus), and for a gastrointestinal disability, to include as due to ionizing radiation exposure, would not be reopened.

This matter also is on appeal from a July 2004 rating decision in which the RO denied the Veteran's claim of service connection for a bladder neck obstruction, status post transurethral resection of the prostrate (TURP), to include as due to ionizing radiation exposure.  A videoconference Board hearing was held at the RO in December 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In January 2009, February 2011 and March 2012, the Board remanded the Veteran's appeal for further development.  The Board is satisfied there was substantial compliance with its remand orders with respect to the issues decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for an acquired psychiatric disability, bilateral hearing loss (to include as due to ionizing radiation exposure), otitis externa (also claimed as fungus), and a gastrointestinal disability (to include as due to ionizing radiation exposure) are as stated as such on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for otitis externa and for a bladder neck obstruction, status post transurethral resection of the prostrate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a final June 1982 rating decision, the RO denied service connection for an ear problem (ear fungus).  

2.  Evidence added to the record since the final June 1982 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for otitis externa (also claimed as fungus).

3.  In a final September 1996 decision, the Board denied service connection for a right arm disability. 

4.  No new evidence associated with the claims file since the September 1996 rating decision, when considered alone or together with evidence previously assembled, relates to an unestablished fact necessary to substantiate, or raises a reasonable possibility of substantiating, the claims for service connection for an acquired psychiatric disability,a gastrointestinal disability, and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The June 1982 rating decision that denied the Veteran's claim of entitlement to service connection for an ear problem (ear fungus) is final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19. 153 (1982).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for otitis externa (also claimed as fungus).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), 3.159 (2015).

3.  The September 1996 Board decision which determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for an acquired psychiatric disability, gastrointestinal disability, and bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1996).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2015).

5.   New and material evidence has not been received to reopen the claim of entitlement to service connection for service connection for a gastrointestinal disability, to include as due to ionizing radiation exposure.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2015).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss, to include as due to ionizing radiation exposure.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for otitis externa is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

With respect to the Veteran's claims herein denied, VA has met all statutory and regulatory notice and duty to assist provisions pursuant to the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Nevertheless, the Board observes that the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

The Veteran was afforded VA psychiatric and gastrointestinal examinations in August 2011, which was followed by the issuance of a September 2015 addendum report addressing his claimed gastrointestinal disability.  Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Court has held that the adequacy of an examination or opinion is moot if the Board determines that new and material evidence has not been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  Of course, the Board must still consider the results of such examinations or opinions as it would any evidence of record.  See id.  As will be discussed below, new and material evidence as required to reopen the claims for service connection for an acquired psychiatric condition and a gastrointestinal disability has not been received.  Accordingly, the adequacy of the opinions evaluating these claimed conditions is moot and further examination is not warranted.  

Finally, the Board finds that there was substantial compliance with the Board's January 2009, February 2011 and March 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, supra.  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Although the Board directed the AOJ to obtain records from the Social Security Administration (SSA) in its February 2011 remand, VA received notice from SSA that such records were destroyed and are thus not available.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Requests to Reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain cancers may be presumptively service connected if they become manifested within a radiation-exposed veteran.  38 C.F.R. § 3.309 (d)(2).  Additionally, service connection may be established for certain "radiogenic diseases" under 38 C.F.R. § 3.311 (b), provided certain conditions specified in that regulation are met; the list of radiogenic diseases includes only various forms of cancer.

In June 1982, the RO denied entitlement to service connection for an ear problem.  Service medical records had shown that the Veteran received treatment in 1958 for fungus of the left ear, but a 1959 discharge examination report was silent for any ear problems or hearing loss.  Service medical records constituted the only relevant evidence related to the Veteran's claim, and there was no evidence of any post-service treatment for any ear problems.  Accordingly, the RO found that the Veteran did not have a current chronic disability of the ears because the evidence revealed that the Veteran's left ear fungus was a transient condition that had resolved in service with left no residuals.  

In September 1996, the Board no determined that no new and material evidence had been received justifying the Veteran's requests to reopen his claims of service connection for hearing loss, a psychiatric disability, a gastrointestinal disability, and polyps.  Specifically, the Board found that there was no competent or credible evidence linking these claimed conditions to radiation exposure or any other incident in service.

Evidence associated with the claims file at the time of the September 1996 Board decision includes the veteran's service medical records, post-service VA and non-VA medical records, a VA examination report, and statements from the Veteran.  In 1958, the Veteran was treated on numerous occasions in service for a fungal infection of the left ear, but there was no evidence of hearing loss.  However, aside from this treatment, service treatment records-including a July 1959 discharge/reenlistment examination report and a November 1960 separation examination report- were negative for evidence of any of the claimed disabilities.  An April 1986 VA examination report revealed a "mild hearing loss" and "small uncomplicated hiatal hernia" and an accompanying psychiatric examination revealed no psychiatric disability.  A May 1988 letter from Dr. F. T. McPherson indicated that a recent routine physical examination had revealed some small colon polyps but that these premalignant lesions were removed.  In January 1990, private medical records show that the Veteran had additional colon polyps removed which were not malignant.  Medical records from 1992 reflected the Veteran's complaints of stomach problems and "nerves."  A June 1993 VA sigmoidoscopy report revealed normal visualized colonic segments and no evidence of hemorrhoids, polyps, masses, mucosal abnormalities, vascular malformations, or diverticular disease.  A June 1993 VA upper endoscopy report reflected an impression of nonspecific gastritis (biopsied), duodenal ulcer, and deformed duodenal bulb.  A follow-up pathology report yielded a diagnosis of chronic atrophic antral gastritis with bacteria suggestive of helicobacter pylori.  A 1995 Social Security Administration determination revealed a finding that the Veteran suffered from various medical impairments, including peptic ulcer disease and hearing loss, and medical records cited in the determination showed findings of numerous gastrointestinal issues (such as gastritis, duodenal ulcer, deformed duodenal bulb, and sliding hiatal hernia), hearing problems, and a history of colon polyps.

Additionally, an Atmospheric Nuclear Test Participant Report shows that the Veteran was exposed to a radiation dose of 1.020 gamma (REM) during his participation in Operation Hardtack from April 1958 to August 1958.  The Veteran attributed all of his claimed disabilities to radiation exposure from his participation in Operation HARDTACK I at Bikini Island in 1958.  See April 1987 Statement, March 1993 RO Hearing, July 1993 Statement, November 1995 Statement, and December 1995 VA Form 9.  More specifically, the Veteran maintained that he had difficulty digesting food, felt nervous and shaky as a result of "nerve problems," continued to experience hearing and drainage problems with his ears, and that all of these conditions were due to his military service, including exposure to ionizing radiation and exposure to bombs and blasts from nuclear testing.  See March 1993 RO Hearing, p. 5-6.

With respect to the June 1982 rating decision, the Veteran was notified of the RO's denial of service connection for an ear condition and his appellate rights in an August 1992.  However, he did not appeal the denial within one year of the decision.  See 38 C.F.R. §§ 20.200, 20.201.  Additionally, no new and material evidence was received within the one-year appeal period.  Therefore, the June 1982 decision is final as to evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).

The September 1996 decision was not appealed, and it is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1996).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the time of the Board's September 1996 decision includes statements from the Veteran, including his testimony at January 2004 RO hearing and a December 2010 Board hearing; VA medical records dating to October 2015, numerous non-VA medical records; and August 2011 VA examination reports as well as a September 2015 addendum report.  Numerous non-VA medical records associated with the claims file since the September 1996 decision pertain to treatment for other conditions and ailments which are not at issue in this appeal.  These include private medical records dating from 1986 to 2000 from Dr. D. M. Headley concerning treatment for back pain and lacerations, medical records from 1997 concerning the Veteran's receipt of treatment for fingernail issues from various private health care providers, and private medical records from 2011 and 2012 for treatment of cervical spine issues.  Because these medical records are irrelevant to the Veteran's appeal, they will not be addressed.

As he had before, the Veteran maintains, in various statements and through his testimony at the 2004 and 2010 hearings, that all of his claimed disabilities were caused by radiation exposure from his participation in Operation HARDTACK I at Bikini Island in 1958.  See March 2003 Statement, January 2004 RO Hearing, October 2004 Statement, May 2005 Statement, July 2005 Statement, December 2010 Board Hearing, March 2013 Statement, and April 2016 Statement.  

With respect to the claim for otitis externa, the Veteran asserts that he experienced issues with drainage with his ears and was treated for a fungal infection in service and that he has continued to experience the same ear drainage issues since then.  See, e.g., March 1993 RO Hearing, March 2003 Statement, January 2004 RO Hearing, May 2005, March 2013, and April 2016.  At the December 2010 Board hearing, the Veteran stated that he has continued to experience ear infections intermittently since service.  See id. at p. 21.  These statements are new and relate to an unestablished fact necessary to substantiate the claim of service connection for an otitis externa -specifically, the existence of a current disability.  Accordingly, the claim is reopened. 

With respect to the claim for a gastrointestinal disability, the Veteran maintains that he began to experience digestive issues in service which have continued to the present day.  See March 2003 Statement, January 2004 RO Hearing, May 2005 Statement, December 2010 Board Hearing, and March 2013 Statement.  Newly received evidence since September 1996 includes medical evidence showing the Veteran's receipt of treatment for various gastrointestinal conditions, including inflammatory bowel disease (IBS), gastroesophageal reflux disease (GERD), hiatal hernia, and colon polyps.  See, e.g., July 23, 2001 (IBS, GERD), July 11, 2002 (IBS), January 13, 2005 (no recent problems with GERD, IBS), July 13, 2005 (GERD, history of colon polyps with normal 1993 sigmoidoscopy), October 14, 2005 (colon polyp removal), January 5, 2006 (GERD, no problems with IBS, 10/05 colonoscopy revealed single polyp in ascending colon that was tubular adenoma), April 2, 2008 (inactive GERD, colon polyp removal), September 8, 2010 (GERD inactive), October 9, 2008 (colon polyp removal), and July 1, 2009 (10/08 colonoscopy revealed polyp with no adenomatous change identified).  VA treatment records from 2011 to 2015 generally reflect a past medical history of GERD, hiatal hernia, and colon polyps.  

Additionally, in August 2011, the Veteran underwent separate VA intestinal and esophageal examinations.  The examiner diagnosed the Veteran with GERD (inactive since 2008) and hiatal hernia but determined that it was less likely than not that these conditions were incurred in or caused by military service, including exposure to ionizing radiation, because the medical literature does not support a causal relationship between these conditions and exposure to ionizing radiation and the June 1993upper endoscopy revealed no cancerous or pre-cancerous lesions.  The examiner also diagnosed the Veteran with colon polyps, explaining that the Veteran presently had no symptoms consistent with IBS.  He concluded that it was less likely than not that colon polyps were incurred in or caused by military service because diagnostic reports concerning the polyps did not show any findings of cancer and the tubular adenoma which was found and removed was not found to be precancerous (adenomatous) in pathology reports.  In a September 2015 VA addendum report, another examiner clarified that the Veteran's diagnosis of gastritis in 1993 was not cancerous but caused by bacteria, and he reaffirmed the negative opinions of the August 2011 examiner.

None of the recent medical treatment records, the August 2011 VA examination report, or September 2015 VA addendum report addendum provides evidence related to an unestablished fact necessary to substantiate the claim of service connection for a gastrointestinal disability-either the existence of a nexus or a showing that any of the Veteran's disabilities are "radiogenic diseases" as defined by 38 C.F.R. § 3.311(b).  The Veteran's recent statements concerning his claimed gastrointestinal disabilities are neither new nor material.  Accordingly, without the presentation of new and material evidence, there are no grounds to reopen the Veteran's claim.

With respect the claim for an acquired psychiatric condition, the Veteran states that he has had a nervous condition which makes him feel shaky and anxious since service.  See March 2003 Statement, January 2004 RO Hearing, and December 2010 Board Hearing.  VA treatment records are silent or negative for any psychiatric complaints, treatment, or diagnoses.  See, e.g., January 13, 2005 (mini-mental status exam within normal limits), September 24, 2003 (negative depression screen), July 6, 2006 (depression screen negative), and October 1, 2008 (no depression or sadness).  In particular, VA treatment records from 2011 to 2015 reveal negative depression screens, and are otherwise silent for any complaints of, treatment for, or diagnoses referable to a psychiatric condition.  In August 2011, the Veteran underwent VA psychiatric examination, which resulted in a finding that the Veteran has no current psychiatric disability.  

None of the recent medical treatment records or the August 2011 VA psychiatric examination report provides evidence related to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric condition-the existence of a current disability  The Veteran's recent statements concerning his claimed psychiatric condition are neither new nor material.  Therefore, the Board is unable to reopen the Veteran's claim as no new and material evidence has been received.  

With respect to the claim for bilateral hearing loss, the Veteran states that he has had difficulty hearing since service from either exposure to ionizing radiation or exposure to acoustic trauma from working as a boiler technician or bomb blasts from nuclear testing.  See March 2003 Statement, January 2004 RO Hearing, March 2004 Statement, December 2010 Board Hearing, March 2013 Statement, and April 2016 Statement.  A January 13, 2005 VA treatment record reflects the Veteran's report that he has experienced intermittent problems with his hearing since 1958 while in service.  Otherwise, recent medical records associated with the claims file fail to show complaints of, treatment for, or diagnoses related to hearing loss and, if anything, showed normal results from head, eyes, ears, nose, and throat (HEENT) examinations.  See March 11. 2005 (tympanic membranes unremarkable), March 7, 2007 (tympanic membrane normal bilaterally), and September 8, 2010 (ears benign).  

None of the recent medical treatment records provides evidence related to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss-specifically, the existence of a nexus.  Although the Veteran's recent statements concerning his continued hearing loss symptomatology since service as a result of exposure to acoustic trauma in service are material because they tend to provide some evidence of nexus, such statements are not new.  Accordingly, without the presentation of new and material evidence, there are no grounds to reopen the Veteran's claim.

As explained above, the newly received evidence does not relate to unestablished facts necessary to substantiate, or raise a reasonable possibility of substantiating, the claims for a gastrointestinal disability, an acquired psychiatric condition, or bilateral hearing loss.  The lack of any evidence demonstrating the existence of a nexus or showing that any of the Veteran's claimed conditions was a radiogenic disease (as defined by 38 C.F.R. § 3.311(b)) was the reason why the Veteran's requests to reopen these claims were denied in September 1996 by the Board.  Therefore, to successfully reopen these claims, the Veteran needed to show either that he has a disability which qualifies as a radiogenic disease or that a nexus exists between these claimed conditions and service, but he has not succeeded in doing so.

In addition, the Board has considered whether, as a layperson, the Veteran is competent to render a diagnosis on this matter.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77. 

The Board notes, however, that in this appeal, the Veteran is not competent to diagnose himself with any psychiatric or radiogenic disability underlying his own complaints, nor is he competent to determine whether a nexus exists between service and his diagnosed gastrointestinal conditions and bilateral hearing loss.  Such involves non-observable processes outside the realm of the common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  Consequently, his statements provide no support for his request to reopen his claim.  To the extent that the Veteran is competent to report symptoms of continued hearing loss to show a nexus to service, such statements are not new and are insufficient to justify reopening his service connection claim for bilateral hearing loss, as explained above.

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has not been received and, accordingly, the claims of entitlement to service connection for an acquired psychiatric disability, a gastrointestinal disability (to include as due to ionizing radiation exposure), and bilateral hearing loss (to include as due to ionizing radiation exposure) are not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, to this limited extent, the claim of entitlement to service connection for otitis externa is reopened.

New and material evidence not having been submitted, the request to reopen the claims of entitlement to service connection for hearing loss, psychiatric disability, gastrointestinal disability, liver disease including hepatitis, and colon polyps is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

The Veteran has not undergone VA examination to assess the nature and etiology of his claimed otitis externa conditions.  Accordingly, the AOJ should afford him the opportunity to undergo such examination.

Additionally, further opinion is needed to determine the nature and etiology of the Veteran's a bladder neck obstruction, status post transurethral resection of the prostrate.  In August 2011, the Veteran underwent VA examination for this claimed condition.  Among other things, the examiner noted that the Veteran's PSA of 2.87 was normal in March 2011.  The examiner concluded that it was less likely than not that his benign prostatic hypertrophy with bladder outlet obstructive symptoms was caused by exposure to ionizing radiation since the medical literature does not support a direct causal relationship between BPH and ionizing radiation and because review of the claims file revealed no diagnosis of cancer of the urinary tract.  However, the examiner noted that a biopsy report from the transurethral resection of the prostate (TURP) surgery on October 2002 was missing from the claims file.  That report and various other records related to the 2002 TURP surgery were obtained and later reviewed by another September 2015 VA examiner, who opined that the "newly submitted material does not substantiate the Veteran's claim, nor meaningfully alter the opinion provided by [the prior examiner]."  The examiner explained that the Veteran's obstructive uropathy was caused by benign prostatic hyperplasia (BPH), which resulted from normal male aging which causes growth of the prostate due to exposure to the body's testosterone.  Additionally, the examiner observed that although adenomatous atypia and nodular hyperplasia were seen on the surgical specimen, such findings did not represent cancer, as noted by the 2002 pathologist's finding of benign prostate tissue.

However, the Board's review of the record reveals that the September 2015 examiner did not address the significance of a March 3, 2011 VA treatment record noting an abnormal prostate exam showing moderately enlarged gland without nodules and an October 9, 2012 VA treatment record noting abnormal prostate exam with grade 1-2 enlarged, smooth.  Neither did the examiner address the significance, if any, of the Veteran's Prostate Specific Antigen (PSA) results over time, which show an upward trend (PSA of 1.96 in 2005 and 2006, 2.87 in 2011, and 3.06 in 2012).  Therefore, on remand, the AOJ should obtain further opinion addressing these issues.

While on remand, due to the passage of time, VA treatment records from October 2015 to the present should also be obtained.  See 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dating from October 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and etiology of his claimed otitis externa condition.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished

(A) The examiner should clearly identify all current disabilities of the ears, including otitis externa (but not hearing loss as such condition is not on appeal).  

(B) With respect to each such diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in or is otherwise medically related to service, to include exposure to ionizing radiation.  In doing so, the examiner should also consider and address the Veteran's statements concerning exposure to acoustic trauma as a boiler technician and from explosions related to nuclear testing.

All opinions expressed must be accompanied by supporting rationale.

3.  After all outstanding records have been associated with the claims file, return the claims file to the examiner who issued the September 2015 addendum opinion and request another addendum opinion, if available.  If that examiner is not available, an opinion should be obtained from another qualified examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% probability or greater) that the Veteran's bladder neck obstruction, status post transurethral resection of the prostrate had its onset during or is otherwise medically-related to the Veteran's active duty service, to include exposure to ionizing radiation.  In doing so, the examiner should also consider and address the following:
* A March 3, 2011 VA treatment record noting an abnormal prostate exam showing moderately enlarged gland without nodules;
* An October 9, 2012 VA treatment record noting abnormal prostate exam with grade 1-2 enlarged, smooth; and
* PSA test results in VA treatment records which appear to show an upward trend in results (for example, PSA of 1.96 in 2005 and 2006, 2.87 in 2011, and 3.06 in 2012).

All opinions expressed must be accompanied by supporting rationale.

4.  Readjudicate the claims.  If any benefit sought on appeal is not granted in full, issue a Supplemental Statement of the Case and provide the Veteran and his attorney an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


